DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cash et al PN 2008/0088180 in view of Erhardt PN 2008/0036401 and Sutton PN 2010/0249955.
In regards to claims 1, 11, 19: Cash et al teaches a system comprising: a plurality of lighting fixtures (102); a plurality of lighting controllers (digital ballast controllers 114) configured to power the lighting fixtures (Para [0032] “The digital ballast communication links 112 are also coupled to digital ballast controllers (DBCs) 114, which provide the necessary direct-current (DC) voltage to power the communication links 112”) , to control the lighting fixtures (Para [0032]), and to store a state data (“operational information” Para [0039]) including fixture state data (“e.g., the setpoint, the high-end trim, the low-end trim”); a database server (150 Para [0050] “To determine which of the plurality of ballast power consumption tables 300 that are stored in memory to use, the PC 150 uses the information about the ballast 110 (i.e., the type of the ballast, the wattage, number of lamps, etc.), which is part of the database stored in memory.") configured to store property data that includes fixture property data “(i.e., the type of the ballast, the wattage, number of lamps, etc.)” ; and a gateway (140 and 154 taken together) configured to read and modify the state data stored by the lighting controllers (send controls to the controllers), and to query the database server for the property data (receives control data from the 150)
Cash et al teaches the digital ballast controllers controller transmitting the operational information to the ballasts 110 but does not state this information is maintained in the controller.  Cash et al also does not expressly teach user profiles and site profiles.
Erhardt teaches a system comprising: a plurality of lighting fixtures (116,118 and slaves 32,34,64,42,52,54 “The slave devices can be individual lamp ballasts or other lighting controls” Para [0016] “The slave devices 32, 34, 36 are connected to the wired bus 28” Para [0019]);
a lighting controller (26/80) configured to command power to the lighting fixtures (the controller does not provide the power but instead commands the slaves to use the power they are connected to), to control the lighting fixtures (32,34,64,42,52,54), and to store a state data (Para [0024] “The lighting device receives a desired light intensity setting corresponding to the lamp illumination level from the master controller and stores the desired light setting”)  including fixture state data and controller state data  “Examples of queries include requests of a controller of lamp or controller status, or requests for stored data, such as current, minimum, or maximum light level.” Para [0005];  Erhardt does not teach a database storing profiles, a user profile, a site profile.  It would have been obvious to a person to maintain the state data/settings in the controller because this is a simple function for the controller to maintain.  Sitton teaches a control system for controlling lighting and heat (“temperature control and lighting”) in a building for personal including a database that maintains user profiles (personal profiles) and site profiles (building information/location information).  It would have been obvious to include user and site profiles because this would have allowed light control on a schedule with different lighting based on user preferences and location preferences.
In regards to claim 2:  Cash et al teaches displaying information on a display screen (Para [0036][0045] as well as a there being a network.  Sitton teaches calculating changes and displaying them and/or transmitting on a network (Para [0032][0034] figure 5)
In regards to claim 3:  Cash et al teaches controlling multiple lighting fixtures Cash et al shows 2 per controller.  Erhardt shows 11 slave fixtures in figure 1  Cash et al, Erhardt and Sitton all teaches the controllers are Dali which supports up to 64 slave units.  Cash et al also expressly states up to 64 ballasts (Para [0032]).
In regards to claims 5, 13:  Cash et al teaches different types of fixtures (Para [0044][0050] and maintaining the information about the ballast/fixture in the database thus the fixture profiles are uniquely associated with the fixtures/ballasts.
In regards to claims 6, 14:  Cash et al teaches each fixture has an address (Para [0031) the A in DALI stands for addressable). An address is an identifier.  Cash et al also teaches maintaining wattage and power consumption (Para[0050])
In regards to claims 7, 15:  Cash et al teaches DALI and powering the fixtures via power wires.
In regards to claims 8, 16:  Sitton teaches “individual users, each having a personal identification number ("PIN").”
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cash et al PN 2008/0088180 in view of Erhardt PN 2008/0036401 and Sitton PN 2010/0249955 as applied to claim 1 above, and further in view of Bernardo et al PN 6,247,032.
In regards to claims 4, 12:  Cash et al and Sitton both teach a database with profiles.  Neither expressly teaches a “base” profile.  Bernardo et al teaches a “template profile” (Column 7 lines 37 to 63 “the tool may populate template profile fields with the collected data.” maintained in a database that is populated to generate a web site profile.  It would have been obvious to maintain “base” profiles in the database because this would have allowed a user/administrator to fill in the needed data without having to create the profiles from scratch.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cash et al PN 2008/0088180 in view of Erhardt PN 2008/0036401 and Sitton PN 2010/0249955 as applied to claim 1 above, and further in view of Ferrell et al PN 2020/0133689.
In regards to claim 20:  Cash et la does not teach a means to reconcile control software versions.  Ferrell et al teaches “the fabric controller 1060 can reconcile differences in software versions to ensure that the VLAN is configured across the intended nodes.” (Para [0095]) It would have been obvious to reconcile software versions because this would have assured communication across the network to different components.

Allowable Subject Matter
Claims 9-10, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claimed details of the gateway were not found in the prior art.  Cash et al does teach polling via the gateway.  Watte et al PN 2014/0372516 teaches “providing a polled gateway node in data communication with the client and the session gateway node via the network, the polled gateway node handling all polling requests from the client, each polling request including a session identifier corresponding to a session, the session gateway node corresponding to the session returning to the client all queued session data retained since a prior polling event”.  The examiner could have built the claimed gateway from multiple references including Watte et al and references that addressed to database maintenance but not without undue hindsight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wason PN 7,568,152 " The interfaceDictionary property of the templateDefinition property of the database definition is assigned to the templateDictionary property of the controller (this is how the controller knows which templates to look for).”
Leblond et al PN 2016/0234186 “In some implementations, user profiles and controller properties may be stored in a database, e.g., in a MongoDB database, and/or the like.”
Tiwari et al PN 2016/0285416 "The building description (includes address, floor plan, number of occupants, building usage, etc.) system requirements, and the deployment plan are all stored in the database 104 as detailed building information, as shown in box 125. The building information identifies a set of building system components, from a database of supported components, which meet the requirements of the customer and building.”
Veskovic et al PN 2006/0125426 “The DALI communications link 16 is bi-directional, and an incoming signal can comprise a command for a ballast 12 to transmit data about the current state or history of the ballast's operation via the link.”
Adamson PN 6,400,103 teaches maintaining site profile (a building lighting plan).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187